The opinion of the Court was delivered by
On Motion to Dismiss.
Todd, J.
This motion is on the ground that the appeal is taken by Mrs. McCearly alone without, the authorization of her husband in the court.
Both husband and wife were joined in the suit, and jointly answered in the lower court. The. wife, has appealed.
*134In the case of Hill & Co., vs. Trippelt and wife, 10 Ann., 554, exactly similar in the respects mentioned to the present one, it was held, (quoting): “ That the defendants having been both joined in this suit by plaintiffs and appellees, and having both appeared and defended the same, the authorization of the husband to the wife to take the appeal (which was by motion) must be inferred.”
We think this ruling correct, and the motion to dismiss is therefore denied.